OPINION — AG —  NEITHER THE COUNTY SALARY CODE REFERRED TO ABOVE NOR THE COURT FUND STATUTES AUTHORIZE THE PAYMENT OF A BAILIFF'S MONTHLY SALARY FROM THE COURT FUND. AND WE HAVE FOUND NO OTHER STATUTE THAT AUTHORIZES PAYMENT OF THE SALARY OF A BAILIFF IN A COUNTY OF LESS THAN 12,000 POPULATION FROM THE COURT FUND. WE THEREFORE ANSWER YOUR THIRD QUESTION IN THE NEGATIVE(QUESTION: MAY A COUNTY JUDGE IN A COUNTY HAVING A POPULATION OF LESS THAN 12,000 LEGALLY APPROVE A CLAIM FOR SUCH BAILIFF TO BE PAID SUCH SALARY OUT OF THE COURT FUND OF SUCH COUNTY?)  CITE: 19 O.S. 1961 551 [19-551], 19 O.S. 1961 180.65 [19-180.65], 19 O.S. 1963 Supp., 180.63 [19-180.63], 40 O.S. 1961 71-88 [40-71] — [40-88] (HUGH COLLUM)